Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 5/16/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Nelson on 5/16/2022.

The claims have been amended as follows: 

1.	(Currently Amended) A method for managing mobility of a mobile terminal in a telecommunication network, the method comprising:	
performing, by the mobile terminal in a Radio Resource Control (RRC)-INACTIVE state, measurements for a serving cell and at least one neighboring cell to enable a cell reselection process, wherein the mobile terminal in the RRC-INACTIVE state maintains a connection with an Access and Mobility Management Function (AMF) of a core network during the cell reselection process; 
choosing, by the mobile terminal in the RRC-INACTIVE state, a cell to camp from the serving cell and the at least one neighboring cell according to the measurements and a cell reselection criteria; and
by the mobile terminal, accessing a serving base station in order to inform the serving base station of the cell chosen in the cell reselection process,
wherein the serving base station keeps context information of the mobile terminal in the RRC INACTIVE state and updates the context information of the mobile terminal in the RRC INACTIVE state in response to notification of the cell chosen in the cell reselection process, and 
wherein the method further comprises:
by the serving base station of the serving cell, performing a paging of the mobile terminal in the RRC-INACTIVE state in response to the serving base station receiving downlink data associated with the mobile terminal in the RRC-INACTIVE state from a User Plane Function (UPF) of the core network; and
by the serving base station, notifying the AMF of the core network that delivery of the downlink data has failed when the serving base station fails to contact the mobile terminal.

2.	(Original) The method of claim 1, further comprising:
monitoring, by the mobile terminal in the RRC-INACTIVE state, system information from the cell chosen in the cell reselection process.

3.	(Canceled) 

4.	(Currently Amended) The method of claim [[3]] 1, wherein, when delivery of the downlink data to the mobile terminal has failed and the cell chosen in the cell reselection process is controlled by another base station, the downlink data is forwarded to the other base station.

5.	(Original) The method of claim 4, wherein the serving base station sends the downlink data to the AMF of the core network, when the serving base station fails to contact the mobile terminal when attempting delivery of the downlink data.

6.	(Original) The method of claim 4, wherein the serving base station sends the downlink data to the UPF of the core network, when the serving base station fails to contact the mobile terminal when attempting delivery of the downlink data.

7.	(Currently Amended) The method of claim [[3]] 1, further comprising:
attempting, by the serving base station and based on receiving the downlink data, to activate the RRC-connected state with the mobile terminal.

8.	(Original) The method of claim 1, wherein maintaining the connection between the mobile terminal in the RRC-INACTIVE state and the AMF of the core network during the cell reselection process includes: 
maintaining a Non-Access Stratum (NAS) signaling connection between the mobile terminal and the AMF. 

9.	(Currently Amended) A base station supporting mobility of a mobile terminal in a telecommunication network, wherein the mobile terminal in a Radio Resource Control (RRC)-INACTIVE state is allowed to choose a suitable cell to camp from a serving cell and at least one neighboring cell according to a cell reselection criteria by performing measurements for the serving cell and the at least one neighboring cell to enable a cell reselection process, the base station comprising:
means for receiving downlink data associated with the mobile terminal in the RRC-INACTIVE state from User Plane Function (UPF) of the core network; 
means for keeping context information of the mobile terminal in the RRC INACTIVE state; and
means for updating the context information of the mobile terminal in the RRC INACTIVE state in response to notification of the cell chosen in the cell reselection process,
wherein the mobile terminal in the RRC-INACTIVE state maintains a connection with an Access and Mobility Management Function (AMF) of a core network during the cell reselection process, and
wherein the base station further comprises:
means for performing a paging of the mobile terminal in the RRC-INACTIVE state in response to the serving base station receiving downlink data associated with the mobile terminal in the RRC-INACTIVE state from a User Plane Function (UPF) of the core network; and
means for notifying the AMF of the core network that delivery of the downlink data has failed when the base station fails to contact the mobile terminal.

10.	(Canceled) 

11.	(Currently Amended) The base station of claim [[10]] 9, wherein, when delivery of the downlink data has failed and another base station controls the cell chosen in the cell reselection process, the downlink data is forwarded to the other base station.

12.	(Currently Amended) The base station of claim [[10]] 9, further comprising: 
means for sending the downlink data to the AMF of the core network, when the base station fails to contact the mobile terminal when attempting delivery of the downlink data.

13.	The base station of claim 11, further comprising: 
means for sending the downlink data to the UPF of the core network, when the first base station fails to contact the mobile terminal when attempting delivery of the downlink data.

14.	The base station of claim 9, wherein the mobile terminal in the RRC-INACTIVE state maintains a Non-Access Stratum (NAS) signaling connection between the mobile terminal and the AMF.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the prior art of record, specifically (US 9326122) teaches:

A method for managing mobility of a mobile terminal in a telecommunication network, the method comprising:
performing, by the mobile terminal in a Radio Resource Control (RRC)-INACTIVE state, measurements for a serving cell and at least one neighboring cell to enable a cell reselection process; (Col.14: 41-54);

However, none of the prior art cited alone or in combination provides the motivation to teach; 
wherein the mobile terminal in the RRC-INACTIVE state maintains a connection with an Access and Mobility Management Function (AMF) of a core network during the cell reselection process; 
choosing, by the mobile terminal in the RRC-INACTIVE state, a cell to camp from the serving cell and the at least one neighboring cell according to the measurements and a cell reselection criteria; and
by the mobile terminal, accessing a serving base station in order to inform the serving base station of the cell chosen in the cell reselection process,
wherein the serving base station keeps context information of the mobile terminal in the RRC INACTIVE state and updates the context information of the mobile terminal in the RRC INACTIVE state in response to notification of the cell chosen in the cell reselection process, and 
wherein the method further comprises:
by the serving base station of the serving cell, performing a paging of the mobile terminal in the RRC-INACTIVE state in response to the serving base station receiving downlink data associated with the mobile terminal in the RRC-INACTIVE state from a User Plane Function (UPF) of the core network; and
by the serving base station, notifying the AMF of the core network that delivery of the downlink data has failed when the serving base station fails to contact the mobile terminal. 

Regarding independent claim 9, the prior art of record, specifically (US 9326122) teaches:
A base station supporting mobility of a mobile terminal in a telecommunication network, wherein the mobile terminal in a Radio Resource Control (RRC)-INACTIVE state is allowed to choose a suitable cell to camp from a serving cell and at least one neighboring cell according to a cell reselection criteria by performing measurements for the serving cell and the at least one neighboring cell to enable a cell reselection process, the base station comprising: (Col.14: 41-54);

However, none of the prior art cited alone or in combination provides the motivation to teach; 
means for receiving downlink data associated with the mobile terminal in the RRC-INACTIVE state from User Plane Function (UPF) of the core network; 
means for keeping context information of the mobile terminal in the RRC INACTIVE state; and
means for updating the context information of the mobile terminal in the RRC INACTIVE state in response to notification of the cell chosen in the cell reselection process,
wherein the mobile terminal in the RRC-INACTIVE state maintains a connection with an Access and Mobility Management Function (AMF) of a core network during the cell reselection process, and
wherein the base station further comprises:
means for performing a paging of the mobile terminal in the RRC-INACTIVE state in response to the serving base station receiving downlink data associated with the mobile terminal in the RRC-INACTIVE state from a User Plane Function (UPF) of the core network; and
means for notifying the AMF of the core network that delivery of the downlink data has failed when the base station fails to contact the mobile terminal. 

Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-2, 4-9, 11-14 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Zhao, Junhui, et al. "Multiband cooperation for 5G HetNets: A promising network paradigm." IEEE Vehicular Technology Magazine 14.4 (2019): 85-93: provides: Multiband cooperative networking is being recognized as a new enabling scheme to provide superior user experience and greatly scale up system capacity for 5G cellular networks. This article presents a control/user plane split (CUPS)-based multiband cooperative network architecture. To satisfy the diversified requirements of future 5G applications, the separation of the control and user planes is applied in both the core network and radio access network (RAN). In this proposed network architecture, control information is transmitted through the control plane at sub-6 GHz, and the user equipment (UE) data are forwarded through the user plane in millimeter-wave (mm-wave) bands.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641